DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a negative electrode active material comprising a core comprising SiOx and a lithium silicate comprising Li2SiO3 wherein the active material contains a silicon crystal grain; a shell comprising SiOx and magnesium silicate comprising Mg2SiO4 and further comprises a carbon coating layer on the shell comprising carbon-based material, claims 1-13 and 20-21 in the reply filed on 8-2-2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-2-2022.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-2-2022.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a core comprising a lithium containing compound selected from the group consisting of lithium silicate and lithium silicide, does not reasonably provide enablement for any lithium -containing compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0024].
Claims 1-3, 5-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lithium containing compound selected from the group consisting of lithium silicate and lithium silicide present in an amount of 100 wt% when only present in the core, does not reasonably provide enablement for any other amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0033].
Claims 1-3, 5-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1-15 weight percent of the active material, does not reasonably provide enablement for any amount of the active material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0041].
Claims 1-3, 5, 7-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an average particle diameter (D50) of the core being 1-20 µm, does not reasonably provide enablement for any average particle diameter of the core.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0034]. 
Claims 1-3, 5- 8, 10-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the thickness of the shell being 0.02-5 µm, does not reasonably provide enablement for any thickness of the shell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0032]. 
Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the thickness of the carbon coating layer being 10-1000 nm, does not reasonably provide enablement for any thickness of the carbon coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0047]. 
Claims 1-3, 5-13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 1 is rejected because it is unclear if the SiOx material in the core has to be the same or can be different from the SiOx material in the shell in regard to the “x” subscript.          Claim 2 is rejected because the claim should cite “at least one selected from the group consisting of lithium silicate and lithium silicide” because of the use of “and”.          Claim 7 is rejected because the claim should cite “wherein the magnesium silicate is selected from the group consisting Mg2SiO4 and MgSiO4” because of the use of “and”.
          Claim 13 is rejected because the claim is unclear because there is no silicon material cited in claim 1 or if instead the claim is referring to Si in the material SiOx cited in the core or SiOx material cited in the shell.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.           Minami et al. (2015/0221950) teaches a negative electrode active material comprising particles of SiOx containing a lithium silicate phase and 50-100% of the surface of each particle made of SiOx being covered by carbon.           Park et al. (US 2017/0117543) teaches a negative electrode active material particle comprising SiOx and Li2Si2O3 and includes less than 2 weight percent of Li2SiO3 and Li4SiO4. Park et al. teaches in claims 4-5, wherein the particle comprising SiOx further includes a carbon coating layer in an amount of 1-10 weight percent.
           Oh et al. (US 2018/0090750) teaches a negative electrode active material comprising a silicon oxide composite comprising i) silicon, ii) a silicon oxide represented by SiOx and iii) an oxide including silicon and M, teaching specifically Mg2SiO4. Oh et al. teaches in claim 8, further comprising a coating layer or deposition layer containing a carbon-based material on a surface of the silicon oxide composite.            No reference was found teaching the claimed invention of the negative electrode active material comprising a core comprising i) SiOx and a lithium -containing compound comprising a lithium silicate comprising Li2SiO5, Li2SiO3 or Li4SiO4; a shell disposed on the core comprising i) SiOx and magnesium silicate comprising Mg2SiO4 or MgSiO3 and further comprising a coating on the outer surface of the shell comprising a carbon-based material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727